Name: Commission Regulation (EEC) No 2240/84 of 31 July 1984 re-establishing the levying of customs duties on women' s, girls' and infants' woven overcoats, raincoats, jackets and blazers, products of category 15 B (code 0155), originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 205/44 Official Journal of the European Communities 1 . 8 . 84 COMMISSION REGULATION (EEC) No 2240/84 of 31 July 1984 re-establishing the levying of customs duties on women's, girls' and infants' woven overcoats, raincoats, jackets and blazers, products of category 15 B (code 0155), originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply ceiling amounts to 7 200 pieces ; whereas, on 25 July 1984, imports of the products in question into the Community, originating in Singapore, a country covered by preferential tariff arrangements reached and were charged against that ceiling ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Singapore, . HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of women's, girls' and infants' woven overcoats, raincoats, jackets and blazers, products of category 15 B (code 0155), the relevant Article 1 As from 4 August 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Singapore : Code Category CCT heading No N1MEXE code ( 1984) Description ( I ) (2) (3) (4) 0155 15 B ex 61.02 B 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, rain ­ coats and other coats, cloaks and capes . jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. * (') OJ No L 362, 24. 12. 1983, p. 92. No L 205/451 . 8 . 84 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission